Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed 05/05/2022 has been entered.
Claims 1, and 6 are amended.
Claims 2-3 are canceled.
No claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholzen (US Patent Publication US 2018/0253090 further in view of Crews (US2016/0275466).
Regarding claim 1, Scholzen discloses a device management system ([061] central data processing system) to manage a plurality of production- line-configuring devices that configure a production line for producing products, in which the production-line-configuring devices include a packaging device configured to package the products, ([0002] “Machine components” are understood below to mean individual machine elements or groups of interacting machine elements that are combined to form specific aggregates. Each machine element considered is a smallest technical functional unit that is suitable for fulfilling the technically functional requirements arising from the respective technical use considered. Accordingly, the term “machine component” also includes the individual components used in the manufacture of machine components or their machine elements. [0003] In many use cases, machine components of the type in question here are subject to high stresses of various kinds in practical use. The stresses may be the result of forces absorbed by the respective component or of environmental conditions (for example, ambient temperature, ambient atmosphere) under which the operation of the machine component takes place. The machine components subject to such stresses particularly include moving components such as wheels, rollers, rolls, shafts, rings, chains, belts, such as toothed belts, V-belts, flat belts or splined belts, which are used, for example, in drives, disks or disk profiles, seals, gear wheels, springs, as well as hoses, or assemblies that are themselves moved under stress or whose components move under stress in use, such as tooth systems, transmissions, drive units in general, particularly belt drives such as toothed belt drives, motors, clutches in general, particularly slipping clutches, clamping sets/shaft-hub connections, freewheels, roller bearings, slide bearings, brakes, drive trains and the like. [0004] As a rule, each of these machine components is essential to the functioning of the machine in which it is used. As a result, a malfunction regularly occurs when the respective machine component is not working properly or even fails. The economic damage caused by such a malfunction can be considerable, especially in large-scale industrial production. Machine components therefore usually undergo regular maintenance and are replaced or repaired in a timely manner so as to minimize the risk of spontaneous failure. As a rule, the maintenance work follows a maintenance plan specified by the manufacturer of the machine or the machine component, taking into account empirical values, design criteria and operating conditions. [0052] An exemplary embodiment that is typical for the invention is described below: [0053] For this purpose, FIG. 2 shows a conveyor F in plan view. [0054] In modern car production, the respective assemblies, the body or the already partially assembled vehicle are transported on carriages via conveyor belts. The carriages S of such conveyors F, which are also referred to in practice as “SKID systems”, run over rollers 1 that are mounted on shafts 2, 3 ), and 
the device management system comprising: 
an information accumulation part configured and arranged to accumulate component information pertaining to components included in the production-line-configuring devices (See Figure 1 and [0051] The measurement result recorded on the respectively monitored machine component can be transmitted using all conceivable devices for data transmission to a central computer system in which the information used according to the invention is stored and the respective interpretation of the measured value is performed. The central computer system then returns, likewise via a suitable data transmission device, the recommendation for action ascertained from the measured value to the machine operator or automatically initiates the steps resulting therefrom. [0059] In the course of the method according to the invention, the known use cases are recorded in which, for example, the rollers 1 considered here by way of example are used. To this end, customer data, use cases and used products, production conditions, operating conditions and so on are recorded in detail in a use key. On suitable test stands, the use scenario typical for the respective use case is then simulated and, for this specific use, service life tests, for example, are carried out. The findings obtained from the practical customer experiences or using the test results become parts of the pool of interrelated items of information stored in the database. [0061] The sensor 7 sends the measured values it has recorded to a central data processing system, not shown here, in which the evaluation of the measured values is performed and a recommendation for action is derived from this evaluation, on the basis of which, where appropriate, a replacement or general maintenance of the roller 1 is subsequently performed.); 
an information analysis part configured and arranged to perform an analysis process of analyzing the component information accumulated in the information accumulation part and analyze an action state of at least one of the components at the analysis process to determine whether maintenance is needed for the analyzed components ([0060] This information reflects the service life expected under the respective operating conditions as well as the operating behavior of the rollers 1 expected in the “SKID system” and correlates this, for example, with the temperature development in the PU material of the PU coating 6 of the roller 1. [0064] The temperature profile recorded by the sensor 7 and any further information that is available on the operating conditions under which the rollers 1 are used, are compared with the information stored in the interpretation system. By sampling, the actual state of wear of the respectively replaced roller 1 can be checked. [0065] If there proves to be a significant deviation of the forecast state from the actual state, the temperature profile recorded and the further information assigned to it regarding the operating conditions are incorporated into the database underlying the interpretation system and the information stored there on influence quantities and rules on the coupling and mutual influence of these factors are updated accordingly. [0066] Likewise, information regarding unforeseen damage events that were not predicted or not correctly predicted by the interpretation system is fed into the system and used to improve the rules and influence qualities stored there. ); and 
a maintenance information output part configured and arranged to output, based on a result of the analysis process, maintenance information pertaining to maintenance of the components ([0034] As a consequence, the recommendation for action resulting from this forecast reflects, with high accuracy, the actual action required. Thus, the recommendation for action ascertained according to the invention for maintenance to be carried out within a specific period of time with the aim of maintaining the normal state of the machine component, can consist in the recommendation for a replacement to take place by a certain specified time in order to prevent spontaneous failure expected with a high degree of certainty after that time, or in waiting if the measured value recorded has proved not critical, that is, providing evidence of a normal state. [0035] Since the recommendation for action ascertained according to the invention is delivered at a time when no damage event has yet occurred, the procedure according to the invention allows for high planning security. Maintenance work or the replacement of a machine component can then be performed at a time when downtime is planned for the respective machine, such as on a weekend or during maintenance work routinely scheduled for other reasons. [0061] The sensor 7 sends the measured values it has recorded to a central data processing system, not shown here, in which the evaluation of the measured values is performed and a recommendation for action is derived from this evaluation, on the basis of which, where appropriate, a replacement or general maintenance of the roller 1 is subsequently performed.  See also Fig.1 recommendation for action.), wherein each of the plurality of production-line-configuring devices includes a component of a same type ([0002] “Machine components” are understood below to mean individual machine elements or groups of interacting machine elements that are combined to form specific aggregates. Each machine element considered is a smallest technical functional unit that is suitable for fulfilling the technically functional requirements arising from the respective technical use considered. Accordingly, the term “machine component” also includes the individual components used in the manufacture of machine components or their machine elements. See Figure 2 of an exemplary conveyor belt comprising a plurality of machine components.  It is noted that the system contemplates an assembly line comprising multiple carriages S [0052] An exemplary embodiment that is typical for the invention is described below: [0053] For this purpose, FIG. 2 shows a conveyor F in plan view. [0054] In modern car production, the respective assemblies, the body or the already partially assembled vehicle are transported on carriages via conveyor belts. The carriages S of such conveyors F, which are also referred to in practice as “SKID systems”, run over rollers 1 that are mounted on shafts 2, 3  )
Scholzen does not explicitly disclose:
the information analysis part is configured and arranged to perform groupings components included in the plurality of the production-line-configuring devices such that the components of the same type included in the plurality of the production-line-configuring devices belong to a same group, and to perform the analysis process as to a component of the same type included in a specific production-line-configuring device, based on a comparison with another component of the same type included in another production-line-configuring device which belongs to the same group made in the grouping. 
However Crews which is directed to an automated system to detect and store service activities related to machines further teaches:
an information analysis part is configured and arranged to perform groupings components included in the plurality of the production-line-configuring devices such that the components of the same type included in the plurality of the production-line-configuring devices belong to a same group, and to perform the analysis process as to a component of the same type included in a specific production-line-configuring device, based on a comparison with another component of the same type included in another production-line-configuring device which belongs to the same group made in the grouping ( [0041] Also, data collected by the sensors is not limited to service data. Component operating data can also be collected. For example, the sensors allow for tracking the number of operational cycles of a respective machine component. Later during the servicing of the same machine, the service person can access the service/repair/operation history of the respective machine component to view its history. The service person can also pose questions to the system regarding the particular component. For example, the service person may request the system to compare the service history (or portions thereof) of the particular component to the average service history for the same component across the entire network of machines. The system may also be programmed to automatically provide the service person with such comparisons (without the need to request). This real time access to machine/component history allows a service person to make a more accurate decision while still in the field (i.e., at the machine site).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to perform groupings components included in the plurality of the production-line-configuring devices such that the components of the same type included in the plurality of the production-line-configuring devices belong to a same group, and to perform the analysis process as to a component of the same type included in a specific production-line-configuring device, based on a comparison with another component of the same type included in another production-line-configuring device which belongs to the same group made in the grouping since such modification in the system of Scholzen is just a modification and adding known techniques in the art of servicing machines which yield the predictable results of allowing a service person to make a more accurate decision while still in the field servicing equipment as taught by Crews [041].
Regarding claim 4, Scholzen further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to estimate adjustment anomalies of the components in the analysis process ( [0010] The method according to the invention for computer-assisted forecasting of future operating states of machine components therefore comprises the following work steps: [0011] A) For the respective machine component considered, at least one parameter is selected that is representative of the state of the machine component. [0012] B) The parameter is recorded as a measured value during ongoing use of the machine component. [0013] C) Taking into account the use case for which the machine component is used, the measured value recorded is fed into an automatically running process for finding a recommendation for action, the following procedure being taken as a basis: [0014] C.a) For the respective machine component considered, properties and the influence quantities determining said properties have been ascertained. [0015] C.b) For the respective machine component considered, the possible uses are determined, the influence quantities to which the machine component is subject during the respective use are ascertained, the resulting influence quantities formulated and it has been determined which influence quantities are correspondingly to be considered in the interpretation of the measured value recorded and the recommendation for action deduced from it. [0022] The measured value recorded is therefore interpreted using of the items of information, which are stored in the database, associated with each other and based on practical experience, thus giving a recommendation for action taking into account the peculiarities of the respective use case. [0023] In this case, to derive a recommendation for action related to the respective use and taking into account the measured value recorded, the influence quantities arising in the relevant use have been formulated (work step C.b)). [0034] As a consequence, the recommendation for action resulting from this forecast reflects, with high accuracy, the actual action required. Thus, the recommendation for action ascertained according to the invention for maintenance to be carried out within a specific period of time with the aim of maintaining the normal state of the machine component, can consist in the recommendation for a replacement to take place by a certain specified time in order to prevent spontaneous failure expected with a high degree of certainty after that time, or in waiting if the measured value recorded has proved not critical, that is, providing evidence of a normal state.  ).
Regarding claim 5, Scholzen further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to predict in the analysis process, malfunction or deteriorating of capability caused by degradation of the components over time ([0034] As a consequence, the recommendation for action resulting from this forecast reflects, with high accuracy, the actual action required. Thus, the recommendation for action ascertained according to the invention for maintenance to be carried out within a specific period of time with the aim of maintaining the normal state of the machine component, can consist in the recommendation for a replacement to take place by a certain specified time in order to prevent spontaneous failure expected with a high degree of certainty after that time, or in waiting if the measured value recorded has proved not critical, that is, providing evidence of a normal state. [0035] Since the recommendation for action ascertained according to the invention is delivered at a time when no damage event has yet occurred, the procedure according to the invention allows for high planning security. Maintenance work or the replacement of a machine component can then be performed at a time when downtime is planned for the respective machine, such as on a weekend or during maintenance work routinely scheduled for other reasons.).
Regarding claim 6, Scholzen further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to perform the analysis process based on capability information that defines capabilities required in the components ([0061] The sensor 7 sends the measured values it has recorded to a central data processing system, not shown here, in which the evaluation of the measured values is performed and a recommendation for action is derived from this evaluation, on the basis of which, where appropriate, a replacement or general maintenance of the roller 1 is subsequently performed. [0062] Accordingly, the temperature of the PU coating 6 measured by the sensor 7 normally lies within a specific normal temperature range. As the service life increases, the rolling behavior of the carriages S on the rollers 1 changes as a result of various influence quantities, such as ageing of the coating, material fluctuations or fatigue, geometric errors in the orientation of the individual components relative to each other, such as alignment errors, changes in the state of the circumferential surface of the rollers 1 coming into contact with the carriages S as a result of damage or abrasion. Wear and flexing increase, causing the temperature in the coating 6 to also increase. Accordingly, the temperature measured by the sensor 7 rises. [0063] The temperature recorded by the sensor 7 is fed as an input quantity into the interpretation system running on the data processing device and shown in FIG. 1, and compared with the findings stored there regarding the influence quantities that are significant in the use case “SKID system” and with the correlated temperature development of the coating 6 of the roller 1. If this interpretation implies, for example, that the temperature rise is progressing at a rate deviating from than that of a standard course, which is indicative of complete failure, that is, the service life limit is reached within in a specific, near-term period, the system recommends replacing the roller 1 at a safe interval before the relevant period is reached. However, if the temperature recorded shows that the temperature development is attributable, for example, to the seasonal rise in the ambient temperature or the like, the recommendation for action “normal operation” is issued, meaning no required action is indicated. [0064] The temperature profile recorded by the sensor 7 and any further information that is available on the operating conditions under which the rollers 1 are used, are compared with the information stored in the interpretation system. By sampling, the actual state of wear of the respectively replaced roller 1 can be checked. [0065] If there proves to be a significant deviation of the forecast state from the actual state, the temperature profile recorded and the further information assigned to it regarding the operating conditions are incorporated into the database underlying the interpretation system and the information stored there on influence quantities and rules on the coupling and mutual influence of these factors are updated accordingly.).
Regarding claim 7, Scholzen further discloses the device management system according to claim 1, wherein the information accumulation part, the information analysis part, and/or the maintenance information output part are connected with the production-line-configuring devices via a communication network, and are placed in a remote location set apart from a space where the production-line-configuring devices are installed ([0051] The measurement result recorded on the respectively monitored machine component can be transmitted using all conceivable devices for data transmission to a central computer system in which the information used according to the invention is stored and the respective interpretation of the measured value is performed. The central computer system then returns, likewise via a suitable data transmission device, the recommendation for action ascertained from the measured value to the machine operator or automatically initiates the steps resulting therefrom.  The Examiner asserts that the location of the information accumulation part, the information analysis part, and/or the maintenance information output part are directed to non-functional descriptive material that does not add to the claim.  Therefore, it has little to no patentable weight sine the claims are not further delimiting the system. ).
Regarding claim 8, Scholzen further discloses the device management system according to claim 1, wherein the components include a knife cylinder, a seal cylinder, and/or a belt of the packaging device ([0054] In modern car production, the respective assemblies, the body or the already partially assembled vehicle are transported on carriages via conveyor belts. The carriages S of such conveyors F, which are also referred to in practice as “SKID systems”, run over rollers 1 that are mounted on shafts 2, 3. [0055] A shaft 2 is driven by an electric motor 4, while the other shafts 3 are coupled to the driven first shaft 2 via a belt drive 5.).



Response to Arguments
Applicant’s arguments with respect to claim(s) 11/25/2021 have been considered but are moot because the new ground of rejection does not rely on the new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hels (US 2013/0151308) The present disclosure relates generally to a tool for analyzing a system and its particular parts, given specific data on the system, the particular parts, and their usage, in order to provide a total picture on the sustainability of a system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689